Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

                        Nos. 18-AA-698 and 18-AA-706

                       FRIENDS OF MCMILLAN PARK and
                      DC FOR REASONABLE DEVELOPMENT,
                                PETITIONERS,

                                       v.

                  DISTRICT OF COLUMBIA ZONING COMMISSION,
                                RESPONDENT,

                                      and

       DEPUTY MAYOR FOR PLANNING AND ECONOMIC DEVELOPMENT and
                  VISION MCMILLAN PARTNERS, LLC,
                            INTERVENORS.

                   On Petitions for Review of an Order of the
                   District of Columbia Zoning Commission
                              (ZC Case No. 13-14)

(Argued January 22, 2019                                   Decided July 3, 2019)

      Andrea C. Ferster for petitioner Friends of McMillan Park.

      Aristotle Theresa for petitioner DC for Reasonable Development.

      Philip T. Evans, with whom Mary Carolyn Brown and Cynthia A. Gierhart
were on the brief, for intervenor Vision McMillan Partners, LLC.

      Caroline S. Van Zile, Deputy Solicitor General, with whom Natalie O.
Ludaway, Chief Deputy Attorney General, and James C. McKay, Jr., Senior
Assistant Attorney General, were on the brief, for intervenor Deputy Mayor for
                                          2

Planning and Economic Development.

       Karl A. Racine, Attorney General for the District of Columbia, Loren L.
AliKhan, Solicitor General, and Richard S. Love, Senior Assistant Attorney General,
filed a statement in lieu of brief for respondent District of Columbia Zoning
Commission.

      Before BLACKBURNE-RIGSBY, Chief Judge, MCLEESE, Associate Judge, and
RUIZ, Senior Judge.


      MCLEESE, Associate Judge: Intervenor Vision McMillan Partners, LLC

(VMP) seeks to develop a large parcel of land located on the McMillan Reservoir

and Filtration Complex. In 2016, this court vacated an order by the Zoning

Commission approving VMP’s application for a planned unit development (PUD)

on the site. Friends of McMillan Park v. District of Columbia Zoning Comm’n

(FOMP I), 149 A.3d 1027 (D.C. 2016). On remand, the Commission approved

VMP’s slightly revised PUD application. Petitioners Friends of McMillan Park

(FOMP) and DC for Reasonable Development (DC4RD) challenge the

Commission’s order. We affirm.



                                          I.



      As discussed in FOMP I, the McMillan Reservoir and Filtration Complex is

listed in the D.C. Inventory of Historic Sites and the National Register of Historic

Places. The filtration plant on the site, which used sand to filter drinking water, was
                                           3

constructed in the early 1900s by the U.S. Army Corps of Engineers and has not

been operational since the 1980s. The roughly 25-acre site is rectangular and covers

roughly three city blocks. It is crossed by two paved service courts that divide it into

three grass-covered open spaces.       Each service court contains ten cylindrical

structures historically used for sand storage as well as portals and ramps that provide

access to subterranean water-filtration cells. Stairs at the corners of the site lead up

to a pedestrian path around the perimeter. The landscaping on the site was originally

designed by noted landscape architect Frederick Law Olmsted, Jr.



      VMP seeks to construct a number of buildings as part of the proposed PUD

and to subdivide the site into seven development parcels. Parcel 1, at the north end

of the site, is the intended location for a 113-foot-tall medical building. Parcel 6, at

the south end, is to be an eight-acre park that includes 6.2 acres of green space and

a community-center building. Parcel 7, immediately south of Parcel 1, is to consist

of retained and restored historic resources located in the North Service Court. The

remaining parcels are to be developed through a combination of mixed-use

residential and commercial buildings, one devoted in part to healthcare uses, as well

as approximately 146 individual row houses. Altogether, the PUD would create

approximately 677 units of new housing. The proposed PUD would preserve and

restore a number of the site’s above-ground resources, including the regulator
                                             4

houses, sand storage bins, some portals, and the perimeter path. It would require

demolition, however, of a number of portals and of all but two of the remaining

subterranean sand-filter beds.



      We vacated the Commission’s earlier approval of VMP’s proposed PUD in

part because we concluded that the PUD contemplated some high-density

development -- specifically, the 115-foot medical building then planned for Parcel 1

-- and that the Commission had not adequately explained why the policies advanced

by the proposed PUD could not still be advanced if development was limited to

medium and moderate density. FOMP I, 149 A.3d at 1033-36. We found that the

Commission had not adequately explained why it had given greater weight to some

policies over others. Id. at 1035. We also found that the Commission had not

adequately addressed a variety of potential adverse impacts of the project, including

environmental problems, gentrification and displacement, and increased demand for

essential public services. Id. at 1036-38.



      On remand, the Commission held additional public hearings and received

numerous submissions from the public, the parties, and District agencies.

Ultimately, the Commission granted VMP’s application, as revised, and issued a

ninety-six-page order explaining its decision. The Commission also granted VMP’s
                                          5

request to zone Parcel 1 to the CR Zone District and approved a 113-foot-tall medical

building (rather than the 115-foot-tall medical building approved in the

Commission’s earlier order).



                                          II.



      We must affirm the Commission’s order approving the proposed PUD “so

long as (1) [the Commission] has made findings of fact on each material contested

issue; (2) there is substantial evidence in the record to support each finding; and (3)

[the Commission’s] conclusions of law follow rationally from those findings.”

Howell v. District of Columbia Zoning Comm’n, 97 A.3d 579, 581 (D.C. 2014)

(brackets and internal quotation marks omitted). Because the Commission is an

expert body, we generally defer to the Commission’s interpretation of the zoning

regulations. Id. We will not, however, uphold interpretations that are “plainly

erroneous or inconsistent with the regulations.”       Citizens Ass’n v. District of

Columbia Bd. of Zoning Adjustment, 642 A.2d 125, 128 (D.C. 1994) (internal

quotation marks omitted).



      The PUD process allows the Commission to grant exceptions to otherwise

applicable zoning regulations if the proposed PUD offers a “commendable number
                                         6

or quality of public benefits” and “protects and advances the public health, safety,

welfare, and convenience.” 11 DCMR § 2400.2 (2015). 1 In deciding whether to

approve a proposed PUD, the Commission must weigh “the relative value of the

project amenities and public benefits offered, the degree of development incentives

requested, and any potential adverse effects.” 11 DCMR § 2403.8 (2015).



      The Commission may not approve a proposed PUD that is inconsistent with

the Comprehensive Plan, read as a whole, and with other adopted public policies and

active programs related to the PUD site. 11 DCMR § 2400.4; see also D.C. Code

§ 6-641.02 (2018 Repl.) (amendments to zoning map may not be inconsistent with

Comprehensive Plan). The Comprehensive Plan is a “broad framework intended to

guide the future land use planning decisions for the District.” Wisconsin-Newark

Neighborhood Coal. v. District of Columbia Zoning Comm’n, 33 A.3d 382, 394

(D.C. 2011) (internal quotation marks omitted). “[E]ven if a proposal conflicts with

one or more individual policies associated with the Comprehensive Plan, this does

not, in and of itself, preclude the Commission from concluding that the action would

be consistent with the Comprehensive Plan as a whole.” Durant v. District of


      1
         The zoning regulations in Title 11 of the District of Columbia Municipal
Regulations were amended in 2016. The Commission stated that on matters of
substance it would apply the prior regulations to VMP’s application and that on
matters of procedure it would apply the new regulations. No one has challenged that
approach in this court.
                                            7

Columbia Zoning Comm’n, 65 A.3d 1161, 1168 (D.C. 2013). The Comprehensive

Plan reflects numerous “occasionally competing policies and goals,” and, “[e]xcept

where specifically provided, the Plan is not binding.” Id. at 1167, 1168 (internal

quotation marks omitted).        Thus “the Commission may balance competing

priorities” in determining whether a PUD is consistent with the Comprehensive Plan

as a whole. D.C. Library Renaissance Project/West End Library Advisory Grp. v.

District of Columbia Zoning Comm’n, 73 A.3d 107, 126 (D.C. 2013). “[I]f the

Commission approves a PUD that is inconsistent with one or more policies reflected

in the Comprehensive Plan, the Commission must recognize these policies and

explain why they are outweighed by other, competing considerations.” FOMP I,
149 A.3d at 1035 (brackets and internal quotation marks omitted).



                                           III.



      We turn first to the arguments of FOMP and DC4RD that the Commission

erred by zoning Parcel 1 to the CR Zone District without providing notice or the

opportunity to present evidence and argument, as required by the D.C.

Administrative Procedure Act (DCAPA). D.C. Code § 2-509(a) (2016 Repl.). We

see no basis for reversal on this point.
                                          8

      The parties in contested cases must be given “reasonable notice” of hearings.

D.C. Code § 2-509(a). A proceeding to determine a PUD application is a contested

case. Capitol Hill Restoration Soc’y v. District of Columbia Zoning Comm’n, 287
A.2d 101, 105 (D.C. 1972). Reasonable notice includes notice of the “issues

involved” in the hearing, to be provided either in advance of the hearing or “as soon

as practicable” if the issues need to be “amend[ed].” D.C. Code § 2-509(a). The

parties must be given the opportunity to “present evidence and argument with

respect” to the issues. Id.



      Although VMP had previously requested that other parcels in the proposed

PUD be zoned to the CR Zoning District, it was not until after the hearing following

the remand in FOMP I that VMP requested that Parcel 1 be zoned to the CR Zone

District. FOMP and DC4RD argue that they therefore were given neither adequate

pre-hearing notice nor an opportunity to present evidence about that specific

suggestion. As the Commission noted in its order granting VMP’s application,

however, FOMP and DC4RD raised no such objection before the Commission.

Rather, FOMP responded to VMP’s suggestion in a post-hearing letter that raised

only legal objections on the merits of the suggestion.
                                           9

      We ordinarily do not decide issues not properly presented to the agency. E.g.,

Bostic v. District of Columbia Hous. Auth., 162 A.3d 170, 176 (D.C. 2017) (“In the

absence of exceptional circumstances, a reviewing court will refuse to consider

contentions not presented before the administrative agency at the appropriate time.”)

(internal quotation marks omitted). More specifically, we have previously declined

to reverse agency action based on a claim that the agency failed to give adequate

notice and hold a further hearing, where the objecting party failed to object and

request such a hearing before the agency. Office of People’s Counsel v. Pub. Serv.

Comm’n, 163 A.3d 735, 742 (D.C. 2017) (“[I]f petitioners believed that further

discovery or hearings were necessary, they were obliged to bring that point to the

Commission’s attention before the Commission ruled . . . .”).



      The parties debate in this court whether the obligation of reasonable notice

required the Commission to provide additional notice and an opportunity to present

evidence before zoning Parcel 1 to the CR Zone District. Resolution of that issue

would turn on the level of specificity of notice required under § 2-509(a). See

generally Lange v. District of Columbia Bd. of Zoning Adjustment, 407 A.2d 1058,

1059-60 & n.4 (D.C. 1979) (rejecting claim of inadequate notice where agency based

decision on regulation not referred to before hearing, because (1) subject-matter of

application should have alerted party to potential applicability of regulation; (2) facts
                                          10

relating to applicability of regulations arose at hearing; and (3) parties had

opportunity to present their interpretations of the regulation). We need not and do

not decide that issue. Even assuming that the issue is not forfeited because it was

not properly raised before the Commission, FOMP and DC4RD have not identified

concrete prejudice they suffered as a result of the lack of specific notice. See

generally, e.g., Transp. Leasing Co. v. Dep’t of Emp’t Servs., 690 A.2d 487, 489

(D.C. 1997) (indicating that lack of notice in administrative proceedings does not

warrant reversal where “no prejudice resulted”).



      The only concrete harm FOMP and DC4RD allege is that the Commission

failed to explicitly address a zoning provision applicable to certain healthcare

facilities in the CR Zone District. That provision permits hospitals and clinics in the

CR Zone District as special exceptions that can be authorized by the Board of Zoning

Adjustment if certain findings are made. 11 DCMR § 606 (2015). FOMP and

DC4RD could have brought that provision to the Commission’s attention before the

Commission ruled, but they did not do so. Assuming once again that this point was

not wholly forfeited, we see no basis for remanding the case to the Commission on

this ground. The regulations governing PUD approval give the Commission “the

option to approve any use that is permitted as a special exception and that would

otherwise require the approval of the Board of Zoning Adjustment,” and to do so
                                         11

without applying “the special exception standards normally applied by the Board.”

11 DCMR § 2405.7, .8 (2015). By granting the PUD application, the Commission

clearly authorized the building of a medical building in the CR Zone District. That

decision was within the Commission’s authority under the applicable regulations. It

may be true, as FOMP argues, that the Commission should ordinarily be explicit

when relying on its authority to approve a special use in connection with a proposed

PUD. Particularly given that no one brought the issue to the attention of the

Commission, however, we are not inclined to remand the matter to the Commission

for the Commission to make explicit what is clearly implicit. See, e.g., Apartment

& Office Bldg. Ass’n of Metro. Washington v. Pub. Serv. Comm’n, 129 A.3d 925,

933 (D.C. 2016) (“remand not required where remand would be pointless because it

is apparent the agency would reach the same result”) (brackets and internal quotation

marks omitted).



                                        IV.



      We turn next to the arguments of FOMP and DC4RD challenging the

Commission’s ruling on the merits. We note first that the parties extensively debate

whether the proposed medical building on Parcel 1 is or is not consistent with Mid-

City Area Element 2.6.5 of the Comprehensive Plan, which states that development
                                        12

on the McMillan site “should consist of moderate- to medium-density housing,

retail, and other compatible uses.” 10-A DCMR § 2016.9 (2016). We need not

decide that issue.



      As we explained in FOMP I, the Mid-City Area Element is not mandatory.

FOMP I, 149 A.3d at 1034. Although that provision has “substantial force,” it does

not “flatly prohibit any high-density development on the site.” Id. at 1035. The

Commission may approve a PUD that is inconsistent with one or more non-

mandatory policies in the Comprehensive Plan as long as it “recognize[s] these

[conflicting] policies and explain[s] why they are outweighed by other, competing

considerations.” Id. (brackets and internal quotation marks omitted).



      The Commission concluded that even if the medical building would be

inconsistent with the Mid-City Area Element, that inconsistency was necessary to

advance numerous other policies reflected in the Comprehensive Plan that in the

Commission’s view outweighed the policy as to intensity of use reflected in the Mid-

City Area Element. The Commission also concluded that the PUD offered numerous

benefits and that any adverse impacts of the PUD could be adequately mitigated.

Specifically, the Commission explained that the PUD would advance

Comprehensive Plan policies associated with: parks, open space, and recreation;
                                         13

housing and affordable housing; historic preservation; urban design; maintenance

and incorporation of vistas; and public health. The Commission further determined

that the PUD would not result in environmental problems, destabilization of land

values, or displacement of neighborhood residents, and that any adverse impacts on

views, traffic, or public services in the surrounding area were capable of being

mitigated. We hold that the critical components of the Commission’s analysis were

reasonable, supported by substantial evidence, and adequately explained.



                 A. City-Wide Policies vs. Site-Specific Policies



      FOMP and DC4RD argue that the Commission erred in focusing on general

city-wide policies rather than the specific policies governing the McMillan site and,

in so doing, gave inadequate weight to the open space and historic resources that

would be destroyed by the proposed PUD. Specifically, FOMP and DC4RD rely on

10-A DCMR § 2016.4 to .6, .9, site-specific provisions in the Comprehensive Plan

that provide that development of the McMillan site “should . . . pursue[]” policies of

(1) requiring that a “substantial contiguous portion of the site” is dedicated to

“recreation and open space”; (2) restoring key above-ground elements and exploring

“adaptive reuse” of some underground filtration cells, so as to recognize the historic

significance of the site; (3) utilizing “moderate- to medium-density housing, retail,
                                         14

and other compatible uses”; and (4) “maintain[ing] viewsheds and vistas and

. . . minimiz[ing] impacts on historic resources.”



      We conclude that the Commission adequately addressed these policies. It is

true, as FOMP and DC4RD point out, this court has cautioned the Commission

against “allow[ing] [city-wide and neighborhood] goals to determine the P.U.D.

process, at the expense of the site-focused requirements of the regulations.” Blagden

Alley Ass’n v. District of Columbia Zoning Comm’n, 590 A.2d 139, 146 (D.C. 1991).

As we previously held in FOMP I, however, the site-specific policies on which

FOMP and DC4RD rely are not expressed as clear and absolute requirements, but

rather are objectives that “should be pursued.” 149 A.3d at 1034, 1036 (internal

quotation marks omitted). Moreover, although site-specific considerations are of

course important, the Comprehensive Plan also stresses the importance of other

provisions.    See 10-A DCMR § 300.1, .3 (2016) (Land Use Element of

Comprehensive Plan is “the cornerstone of the Comprehensive Plan” and “should

be given greater weight than the other elements as competing policies in different

elements are balanced”). The Commission in this case relied on several provisions

of the Land Use Element as supporting the proposed PUD.
                                         15

      Specifically with regard to historic preservation and open space, the

Commission explained that approximately 49% of the area of the PUD will be

preserved as open space, including approximately eight acres of parkland. An

additional roughly four acres of open space will include some of the site’s historic

resources such as the Olmsted Walk around the perimeter of the site and the North

and South Service Courts with all of their sand storage bins and regulator houses as

well as other historic structures. Although portions of only two of the underground

cells will be preserved, the Commission explained that the cells set for demolition

“are so structurally unstable that they cannot support development” even if it were

less intensive development of the sort preferred by FOMP. Moreover, the significant

reinforcement needed to stabilize the cells would compromise their historic integrity.

Finally, the Commission found that the medical building’s visual impact will be at

least partially mitigated by open-space buffers to the north and east and that the

proposed PUD will preserve views across the southern portion of the site and

westwards towards the McMillan Reservoir. The project will also maintain the

visual relationship between the Olmsted Walk and the surroundings, and between

the two service courts.



      In our view, the Commission’s analysis of these issues was reasonable and

supported by substantial evidence.
                                         16




                         B. Benefits of Medical Building



      In approving the PUD, the Commission relied favorably on the fact that the

PUD would create a new medical building. The Commission explained that the

District of Columbia has an aging healthcare infrastructure, the District ranked last

in the nation’s major metropolitan areas in terms of healthcare facilities per capita,

and the PUD site is located in one of nine areas in the District of Columbia

designated as Health Professional Shortage Areas. The Commission found that the

proposed medical building would help to address those issues. See, e.g., 10-A

DCMR § 305.10 (2016) (encouraging placement of healthcare facilities on large

sites owned by the District of Columbia).



      FOMP and DC4RD challenge the Commission’s analysis in several respects,

but we are not persuaded. First, pointing out that the McMillan site is right next to

the Washington Hospital Center campus, they argue that the Commission failed to

give appropriate weight to the Comprehensive Plan’s policy of encouraging

adequate geographical distribution of healthcare facilities. 10-A DCMR §§ 1105.1,

1106.11-.12 (2016). In the Commission’s view, that policy applies only to public

facilities and thus does not apply to the proposed private medical building. Given
                                          17

the Commission’s findings about the need for healthcare facilities in the area of the

McMillan site, however, we need not and do not decide whether the Commission

acted reasonably in concluding that the policy of seeking adequate geographical

distribution of healthcare facilities applies only to public facilities. Second, citing

information not in the record before the Commission, FOMP and DC4RD argue that

the shortage of healthcare professionals in the area of the proposed PUD is

improving. Our review, however, is limited to the evidence in the administrative

record before the agency. E.g., Lynch v. Masters Sec., 93 A.3d 668, 674 n.3 (D.C.

2014). Finally, FOMP and DC4RD argue that there is no evidence that the medical

building would provide services targeted to low-income populations.               The

Commission, however, did not rely on the idea that the medical building would

target low-income populations, instead relying more generally on the benefits that

could be expected from the addition of a medical building.



                              C. Affordable Housing



      FOMP and DC4RD argue that the Commission ignored or misapplied policies

concerning affordable housing. We find no basis for reversal.
                                         18

      First, FOMP and DC4RD argue that the Comprehensive Plan emphasizes

increasing the availability of affordable housing for families, see 10-A DCMR

§§ 215.9, 500.3, 500.18, 500.21, 505.2, 505.6 (2016), yet the PUD creates mostly

studio and one-bedroom units that do not address that need. The Commission

reasonably found, however, that the PUD includes at least some affordable

townhomes for larger families and that the “substantial” number of other affordable

units included in the PUD advance the Comprehensive Plan’s policies in favor of

increasing affordable housing more generally. See 10-A DCMR §§ 305.10, 504.11

(2016).



      Second, FOMP and DC4RD argue that the Commission erroneously found

that 20% of the total square footage of the proposed PUD’s housing would be

affordable, when in fact the correct figure is approximately 15%. We agree with

VMP and the Deputy Mayor, however, that any error in this calculation was

harmless. District law generally requires that developments in the CR Zone District

allocate 8% of the gross floor area being devoted to residential use to affordable

housing. 11 DCMR § 2603.2 (2015). Reserving approximately 15% of gross floor

area is significantly higher than that general requirement. We therefore do not doubt

that the Commission would still conclude that a “substantial percentage” of the

proposed PUD’s housing units have been reserved for affordable housing and would
                                           19

continue to view that to be an important benefit of the proposed PUD. We therefore

decline to remand to the Commission on this issue. See, e.g., Arthur v. District of

Columbia Nurses’ Examining Bd., 459 A.2d 141, 146 (D.C. 1983) (“[R]eversal and

remand is required only if substantial doubt exists whether the agency would have

made the same ultimate finding with the error removed.”).



                           D. Displacement of Residents



      FOMP and DC4RD argue that the Commission also committed several errors

in its analysis of the issue of possible displacement of current residents as a result of

gentrification. We disagree.



      The Commission acknowledged that neighborhoods near the proposed PUD

have been seeing increases in land values, home prices, and rents. Nonetheless, the

Commission found that general economic and real-estate-market forces -- in

particular, an excess of housing demand relative to supply -- are the primary cause

of those increases, rather than individual projects such as the proposed PUD. In

support of this conclusion, the Commission pointed to several studies, including a

broad scholarly review of literature on gentrification and displacement, a study of

gentrification in Boston, and a more specific Catholic University study of the
                                         20

District’s Bloomingdale neighborhood.         The Commission reasoned that the

substantial amount of market-rate housing to be constructed as part of the proposed

PUD, at a site where there currently is no housing, should logically reduce some of

the pressure to construct similar housing in the surrounding neighborhoods and

thereby advance the Comprehensive Plan’s general policy interest in increasing local

housing stock. See 10-A DCMR § 309.1 (2016). We view the Commission’s

discussion of this issue to be reasonable and supported by substantial evidence. We

are not convinced by the contentions of FOMP and DC4RD.



      First, FOMP and DC4RD argue that the Commission gave inadequate weight

to contrary evidence and failed to insist that VMP introduce better evidence on the

issue of displacement. That argument is foreclosed by our deferential standard of

review. “[W]e will not reweigh the evidence; if there is substantial evidence to

support [an agency’s] finding, then the mere existence of substantial evidence

contrary to that finding does not allow this court to substitute its judgment for that

of the [agency].” Neighbors for Responsive Gov’t, LLC v. District of Columbia Bd.

of Zoning Adjustment, 195 A.3d 35, 47 (D.C. 2018) (brackets and internal quotation

marks omitted).
                                          21

      Second, FOMP and DC4RD argue that the Commission gave inadequate

weight to a report by the D.C. Department of Housing and Community Development

(DHCD) stating that the proposed PUD’s likely positive effect on property values

could “result in housing affordability pressures on renters and property tax pressures

on owners, thereby playing a role in residents moving out of the neighborhood.” In

light of this quoted language, we do not agree with VMP’s reading of the DHCD

report as concluding that the proposed PUD raised no displacement or gentrification

concerns beyond those that currently exist citywide. That said, the DHCD report as

a whole is supportive of the proposed PUD. The report notes that the proposed PUD

will help create a mixed-income neighborhood and increase homeownership

opportunities. The report also notes that because there is nothing currently on the

McMillan site, the proposed PUD would cause no direct displacement and would

provide a net gain in affordable housing stock. Finally, the report notes the existence

of programs that can mitigate the effects of gentrification.



      FOMP and DC4RD are correct that the Commission did not discuss the

DHCD report at length and did not specifically mention DHCD’s statement about

the possibility of displacement. We do not, however, find this to be reversible error.

See generally, e.g., Watergate E., Inc. v. Pub. Serv. Comm’n, 665 A.2d 943, 947

(D.C. 1995) (“If a reviewing court is satisfied that the agency has provided . . . a
                                         22

reasoned analysis, so that the agency’s path may reasonably be discerned, the court

will affirm the agency’s decision.”) (internal quotation marks omitted). After

considering all of the evidence on the issue, the Commission reasonably concluded

both that the proposed PUD would not cause significant displacement and that any

potential adverse effects the proposed PUD might have in this regard could be

adequately mitigated.



                             E. Economic Feasibility



      FOMP and DC4RD argue that the Commission erred in concluding that

building a 113-foot-high medical building on Parcel 1 was the only economically

feasible way “to retain a substantial part of the property as open space and make the

site usable for recreation purposes.” FOMP I, 149 A.3d at 1036. We do not agree.



      The Commission credited the testimony of several VMP witnesses regarding

the importance of the medical building and the approximately 860,000 square feet it

would provide for high-value healthcare uses. In so doing, the Commission found

that the unique below-grade infrastructure at the PUD site requires significant

investment as a precursor to any development. The historic-preservation efforts,

subsidized affordable housing, and other community benefits included in the
                                           23

proposed PUD also entail significant costs. Accounting for these costs, while still

devoting almost half of the site to parks and open space, requires that some portion

of the development be densely clustered. The Commission found that the medical

building was necessary to address these issues. Despite occupying a relatively small

portion of the PUD site, the medical building and the other planned healthcare

building would provide 67% of the nearly $1.2 billion in tax revenue that the PUD

was projected to generate over thirty years. Moreover, the Commission credited

testimony by VMP’s witnesses that outside of healthcare there is no discernable

large-scale commercial demand for the site, and that reducing the height of the

medical building below 113 feet would make the building unmarketable to

healthcare tenants (who require higher minimum floor heights to accommodate

specialized equipment).



      Based on these findings, the Commission concluded that: (1) the medical

building on Parcel 1 is critical to the economic viability of the proposed PUD; and

(2) VMP had adequately demonstrated that the building needed to be devoted to

healthcare uses. The Commission further concluded that reducing the medical

building’s height by expanding its footprint (i.e., shifting its density to other portions

of the site) would adversely affect the other polices advanced by the proposed PUD

such as preserving open space and historical resources.
                                          24




      FOMP and DC4RD argue that the evidence before the Commission on these

issues was too conclusory. Specifically, they rely on this court’s decision in Barry

Farm Tenants & Allies Ass’n v. District of Columbia Zoning Comm’n, 182 A.3d
1214 (D.C. 2018), in which the developer submitted more detailed financial

information. Id. at 1226-27. We did not suggest in Barry Farm, however, that the

level of financial detail provided in that case was required in that or any other case.

Id. In the circumstances of this case, and in particular given the absence of contrary

evidence requiring greater specificity, we conclude that the Commission reasonably

relied on the evidence provided by VMP.



                            F. Other Adverse Impacts



      Finally, FOMP and DC4RD argue that the Commission failed to obtain

adequate information about and to adequately address numerous possible adverse

impacts of the proposed PUD, including the impact of the proposed PUD on global

warming, ambient noise, public services and utilities, traffic, and a creek that runs

through the site. We disagree.
                                         25

        We take as an example the Commission’s analysis of possible environmental

impacts. In FOMP I, we found that the Commission’s review of the PUD’s

environmental impacts was unduly limited.        FOMP I, 149 A.3d at 1036-38.

Specifically, we disagreed with the Commission’s conclusion that it did not have to

address FOMP’s environmental concerns because those concerns could be

considered later on as part of the building-permit process. Id. at 1036-37. We agreed

with FOMP that, under the applicable statutes and regulations, the Commission was

obligated to assess environmental impacts before approving a proposed PUD. Id. at

1037.



        On remand, the Commission adequately fulfilled its obligation to consider

possible environmental impacts. The order on remand included more than thirty

findings of fact addressing environmental concerns. These findings were based on

analyses received from multiple agencies, including: the Department of Consumer

and Regulatory Affairs, the Department of Energy and Environment, the District

Department of Transportation, the Office of Planning, the Solid Waste Management

Administration of the Department of Public Works, and the District of Columbia

Water and Sewer Authority. The Commission analyzed and synthesized these

findings in its conclusions of law, explaining how it was weighing the evidence it

had received from the District’s agencies against contrary evidence. In so doing, the
                                        26

Commission specifically addressed concerns regarding air quality, environmental

harm to low-income households, increased vehicle emissions, impacts on wildlife,

and noise pollution. The Commission and District agencies undoubtedly could have

undertaken an even more extensive investigation into the PUD’s potential

environmental impacts, but that will always be true. The Commission concluded

that VMP had satisfied its burden of showing the PUD will not cause environmental

harm. We are satisfied that this conclusion was reasonable and based on substantial

evidence. Cf. generally Wilson Sporting Goods Co. v. Hickox, 59 A.3d 1267, 1273

(D.C. 2013) (“In administrative proceedings and ordinary life, explanations come to

an end somewhere.”) (brackets, ellipses, and internal quotation marks omitted).



      Without further lengthening this opinion, we note that we reach the same

conclusion as to the other potential adverse impacts raised by FOMP and DC4RD:

the Commission adequately evaluated potential adverse impacts and reached

reasonable conclusions supported by substantial evidence.



      In sum, both the Commission’s balancing of the Comprehensive Plan policies

implicated by the proposed PUD and the Commission’s assessment of the possible

adverse impacts of the proposed PUD are far more extensive than the analysis we

found insufficient in FOMP I. 149 A.3d at 1036-38. The Commission’s order on
                                         27

remand sufficiently demonstrates that the Commission identified substantial

evidence supporting its factual findings, adequately considered the Comprehensive

Plan provisions that were claimed to weigh against approval, rationally concluded

that the planned medical building was necessary both to the financial viability of the

proposed PUD and to retain a substantial part of the property as open space,

sufficiently considered possible adverse impacts of the proposed PUD, and

reasonably concluded that on balance the proposed PUD should be approved.



      For these reasons, we affirm the Commission’s order.



                                 So ordered.